DETAILED ACTION
This is in response to amendment filed on July 13, 2022. Claims 3 and 17 have been canceled. Claims 7-14 and 21-28 have been withdrawn. Claims 1-2, 4-6, 15-16 and 18-20 are pending. 
Allowable Subject Matter
Claims 1-2, 4-6, 15-16 and 18-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 and similar claim 15, the closest art, Ziauddin et al. (US 9659039 B2) discloses a method and system comprising: receiving (steps 120-130 of Fig.1, Ziauddin), at data processing hardware (Fig.1, Ziauddin), from a user of a data query system (steps 110-120-130 of Fig.1, Ziauddin), a data query (query 120 of Fig.1, Ziauddin) for data stored in a data store (data storage 100 of Fig.1, Ziauddin) in communication with the data query system (data storage 100 in communication with the query processor 110 of Fig.1, Ziauddin); receiving (steps 120-130 of Fig.1 and col.4, lines 54-63, Ziauddin), at the data processing hardware (steps 120-130 of Fig.1, Ziauddin), a staleness parameter indicating an upper time boundary for the data query (a staleness parameter of upper time boundary “zones 1029” of Fig.1 and col.4, line 64 to col.5, line 4, Ziauddin); determining whether the data stored within the data store satisfies the staleness parameter (col.4, line 64 to col.5, line 25, Ziauddin, i.e., determining whether the data stored within the data store “rows” satisfies “match” the query parameters), query response that excludes the portion of the data that has been written to the data store more recently than the upper time boundary of the staleness parameter (col.12, lines 8-34, Ziauddin) and wherein the upper time boundary limiting a query response to data within the data store that is older than the upper time boundary (col.16, lines 5-19, Ziauddin). Hyun et al. (US 20140281119 A1) discloses storage configuration parameter for writing storage cells include programming operation and verification threshold for program operation that read the voltage threshold “boundary”(¶[0077]-[0078], Hyun), when a portion of the data within the data store fails to satisfy the staleness parameter (¶[0048]-[0049], Hyun), generating the query response (¶[0071] and [0106]) that excludes the portion of the data that has been written to the data store (¶[0106]) more recently than the upper time boundary of the staleness parameter (Fig.3, Fig.8 and ¶[0048]-[0049] and [0106], Hyun, i.e., generating a set of configuration parameters for a storage operation’s request “query response”). However, the prior art fails to disclose or suggest the claimed provision “receiving user data from the user; ingesting the received user data into the data store to form one or more log files at a first time; converting the one or more log files into a columnar data format at a second time, the columnar data format optimized for a respective query; determining a time difference between the first time and the second time; and assigning the time difference to the upper time boundary for the staleness parameter, determining whether the data stored within the data store is older than the upper time boundary for the staleness parameter and when a portion of the data within the data store has been written to the data store more recently than the upper time boundary for the staleness parameter, generating the query response that excludes the portion of the data that gas been written to the data store more recently than the upper time boundary of the staleness parameter” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Made of Record
1. Horii (US 20180150503 A1) disclose QUERY PROCESSING WITH BOUNDED STALENESS FOR TRANSACTIONAL MUTATIONS IN NoSQL DATABASE.
2. Tadeski et al. (US 20170161358 A1) disclose CATEGORIZING COLUMNS IN A DATA TABLE.
3. Barykin et al. (US 20150032725 A1) disclose SYSTEMS AND METHODS FOR EFFICIENT DATA INGESTION AND QUERY PROCESSING.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
July 29, 2022